              Case: 1:20-cv-04699 Document #: 72 Filed: 09/14/20 Page 1 of 1 PageID #:1596
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     Northern District
                                                  __________  District of
                                                                       of Illinois
                                                                          __________


      In re. TikTok, Inc. Consumer Privacy Litigation             )
                             Plaintiff                            )
                                v.                                )      Case No.   20-cv-4699
                                                                  )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff M.G., through his father and legal guardian Bartosz Grabowski                                            .


Date:          09/14/2020                                                                 /s Philip L. Fraietta
                                                                                           Attorney’s signature


                                                                                           Philip L. Fraietta
                                                                                       Printed name and bar number
                                                                                         Bursor & Fisher, P.A.
                                                                                         888 Seventh Avenue
                                                                                         New York, NY 10019

                                                                                                 Address

                                                                                        pfraietta@bursor.com
                                                                                             E-mail address

                                                                                            (646) 837-7150
                                                                                            Telephone number

                                                                                            (212) 989-9163
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
